1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Dec 11, 2018
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C


4
     SUSANNE A. WAHLQUIST,                      No. 2:18-CV-00037-SMJ
5
                              Plaintiff,
6                v.                             ORDER GRANTING
                                                DEFENDANT’S MOTION FOR
7    STATE FARM MUTUAL                          PARTIAL SUMMARY
     AUTOMOBILE INSURANCE                       JUDGMENT
8    COMPANY, a Foreign Auto Insurance
     Company,
9
                              Defendant.
10

11         Before the Court, without oral argument, is Defendant State Farm Mutual

12   Automobile Insurance Company’s Motion for Partial Summary Judgment, ECF No.

13   27. Having reviewed the pleadings and the file in this matter, and without need for

14   Defendant’s reply brief, the Court grants the motion.

15         Plaintiff Susanne A. Wahlquist brought five claims against Defendant in the

16   Chelan County Superior Court: (1) breach of contract; (2) violation of the Consumer

17   Protection Act (“CPA”); (3) bad faith; (4) violation of the Insurance Fair Conduct

18   Act; and (5) enforcement of insurance policy. ECF No. 1. Defendant removed the

19   action to federal court on January 31, 2018. Id. It now moves for summary judgment

20   on Plaintiff’s CPA claim and requests that the Court prohibit any action taken by

     ORDER GRANTING DEFENDANT’S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 1
1    Defendant in defense of the state claim and thereafter from forming the basis for

2    Plaintiff’s extracontractual claims. ECF No. 27.

3          Plaintiff responded on December 10, 2018. ECF No. 30. Plaintiff does not

4    object to dismissal of her CPA claim in order to “narrow the scope of this litigation

5    and the redundancy of the remedies available.” Id. at 2. She also does not object to

6    Defendant’s request, which she construes as a motion in limine. Id. at 2–3.

7          Accordingly, IT IS HEREBY ORDERED:

8          1.     Defendant State Farm Mutual Automobile Insurance Company’s

9                 Motion for Partial Summary Judgment, ECF No. 27, is GRANTED.

10         2.     The Clerk’s Office is DIRECTED to ENTER declaratory judgment:

11                Plaintiff may not rely on post-litigation conduct to form the basis of

12                her   extracontractual   claims.   Post-litigation   conduct     includes

13                Defendant’s successful opposition to Plaintiff’s motion to place this

14                matter in mandatory arbitration when the case was in the Chelan

15                County Superior Court, and Defendant’s unopposed removal of the

16                suit to this Court after Plaintiff amended her Complaint.

17         3.     The Clerk’s Office is DIRECTED to ENTER judgment in favor of

18                Defendant on Plaintiff’s Consumer Protection Act claim.

19   //

20   //

     ORDER GRANTING DEFENDANT’S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 2
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 11th day of December 2018.

4                       ______________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER GRANTING DEFENDANT’S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 3
